

Exhibit 10.16


SEVERANCE PROTECTION AGREEMENT
BETWEEN
SPAN-AMERICA MEDICAL SYSTEMS, INC. AND MARIE SITTER


 
This Severance Protection Agreement (this "Agreement") is made and entered into
effective the 1st day of December, 2008, by and between Marie Sitter, an
individual (the "Executive"), and Span-America Medical Systems, Inc., a South
Carolina corporation (the "Company").


W I T N E S S E T H
 
WHEREAS the Company's Board of Directors (the "Board") has determined that it is
essential and in the best interests of the Company and its shareholders to
retain the services of the Executive in the event of a threat or occurrence of a
Change in Control of the Company;
 
WHEREAS, in order to induce the Executive to remain in the employ of the Company
in the event of a threat or the occurrence of a Change in Control, the Company
desires to provide the Executive with certain benefits in the event his or her
employment is terminated as a result of, or in connection with, a Change in
Control; and
 
WHEREAS the Executive is willing to continue his or her employment with the
Company under the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
 
1.             Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified below.
 
"Accrued Compensation" shall mean an amount which shall include all amounts
earned or accrued through the employment termination date but not paid as of
that date, including, without limitation, (i) base salary, (ii) reimbursement
for reasonable and necessary expenses incurred by the Executive on behalf of the
Company during the period ending on the termination date, (iii) vacation pay,
(iv) bonuses and incentive compensation, and (v) all other amounts to which the
Executive is entitled under any compensation plan of the Company at the times
such payments are due.  For purposes of any termination pursuant to Section
3.1.2, Accrued Compensation shall include the amount to which the Executive
would have been entitled under any bonus plan of the Company for the fiscal year
in which a Change in Control occurs, pro rated to reflect the portion of the
year during which Executive was employed by the Company and based on an average
of Executive's bonus payments over the three year period immediately prior to
the termination.
 
 
 

--------------------------------------------------------------------------------

 
 
"Cause" shall mean as follows:  A termination of employment is for "Cause" if
the Executive has been convicted of a felony or a felony prosecution has been
brought against the Executive or if the termination is evidenced by a resolution
adopted in good faith by two-thirds (²/3) of the Board that the Executive (i)
intentionally and continually failed substantially to perform his reasonably
assigned duties with the Company (other than a failure resulting from the
Executive's incapacity due to physical or mental illness or because of a Change
in Control) which failure continued for a period of at least thirty (30) days
after a written notice of demand for substantial performance has been delivered
to the Executive specifying the manner in which the Executive has failed
substantially to perform, or (ii) intentionally engaged in illegal conduct or
gross misconduct which results in material economic harm to the Company;
provided, however, that (A) where the Executive has been terminated for Cause
because a felony prosecution has been brought against him and no conviction or
plea of guilty or plea of nolo contendere or its equivalent results therefrom,
then said termination shall no longer be deemed to have been for Cause and the
Executive shall be entitled to all the benefits provided by Section 3.1.2 or
3.1.3 hereof, as appropriate, from and after the date on which the prosecution
of the Executive has been dismissed or a judgment of acquittal has been entered,
whichever shall first occur; and (B) no termination of the Executive's
employment shall be for Cause as set forth in clause (ii) above until (x) there
shall have been delivered to the Executive a copy of a written notice setting
forth that the Executive was guilty of the conduct set forth in clause (ii) and
specifying the particulars thereof in detail, and (y) the Executive shall have
been provided an opportunity to be heard in person by the Board (with the
assistance of the Executive's counsel if the Executive so desires).  No act, nor
failure to act, on the Executive's part, shall be considered "intentional"
unless the Executive has acted or failed to act with a lack of good faith and
with a lack of reasonable belief that the Executive's action or failure to act
was in the best interests of the Company.  Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or upon
the instructions of any senior officer of the Company or based upon the advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Company.  Any termination of the Executive's employment by the Company hereunder
shall be deemed to be a termination other than for Cause unless it meets all
requirements of this definition.
 
"Change in Control" shall mean:
 
(i)           The acquisition by any Person (other than (A) any employee plan
established by the Company; (B) the Company or any of its affiliates (as defined
in Rule 12b-2 promulgated under the Exchange Act); (C) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(D) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company) representing an aggregate of 35% or more of the combined
voting power of the Company's then outstanding voting securities.
 
(ii)           During any period of up to two consecutive years, individuals
who, at the beginning of such period, constitute the Board cease for any reason
to constitute at least a majority thereof, provided that any person who becomes
a director subsequent to the beginning of such period and whose nomination for
election is approved by at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved (other than a
director (A) whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act, or (B) who was designated by a Person who has entered into an
agreement with the Company to effect a transaction described in clause (i),
(iii) or (iv) hereof) shall be deemed a director as of the beginning of such
period;
 
(iii)           The stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than (A) a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of any Company, at least 51% of the combined voting power of the voting
securities of the Company or such surviving entity or any  parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner (as
defined in clause (i) above), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company) representing 25% or more of the
combined voting power of the Company's then outstanding voting securities; or
(C) a plan of complete liquidation of the Company or an agreement for the sale
or disposition of the Company of all or substantially all of the Company's
assets; or
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)           The occurrence of any other event or circumstance which is not
covered by (i) through (iii) above which the Board determines affects control of
the Company and, in order to implement the purposes of this Agreement as set
forth above, adopts a resolution that such event or circumstance constitutes a
Change in Control for the purposes of this Agreement.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.
 
"Disability" or "Disabled" shall mean the Executive's inability as a result of
physical or mental incapacity to substantially perform Executive's duties for
the Company on a full-time basis, with or without accommodation, for a period of
six (6) months.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"Involuntary Termination" shall mean the termination of Executive's employment
by the Executive which, in the sole judgment of the Executive, is due to (i) a
change (other than a clearly immaterial change) of the Executive's
responsibilities, position (including status as Vice President of Human
Resources of the Company, its successor or ultimate parent entity, office,
title, reporting relationships or working conditions), authority or duties
(including changes resulting from the assignment to the Executive of any duties
inconsistent with Executive's positions, duties or responsibilities as in effect
immediately prior to a Change in Control); or (ii) a change (other than a
clearly immaterial change) in the terms or status (including the rolling one
year termination date) of this Agreement; or (iii) a reduction (other than a
clearly immaterial reduction) in the Executive's compensation or benefits; or
(iv) a forced relocation of the Executive outside the Greenville-Spartanburg
area; or (v) a significant increase in the Executive's travel requirements
(collectively "Status Changes"); provided, however, Executive must elect to
terminate Executive's employment within two (2) years of the Status Change on
which Executive bases Executive's employment termination.
 
"Person" shall mean any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.
 
2.             Term. Unless earlier terminated as provided herein, this
Agreement shall have a rolling term of one year (the "Term") commencing on the
date hereof. This Agreement shall be deemed to extend each day for an additional
day automatically and without any action on behalf of either party. Either party
may, by written notice to the other, cause this Agreement to cease to extend
automatically and, upon such notice, the "Term" of this Agreement shall be the
one year following the date of such notice, and this Agreement shall terminate
upon the expiration of such Term.
 
3.             Termination of Employment.
 
3.1.           If, during the term of this Agreement, the Executive's employment
with the Company is terminated within one year following a Change in Control
under any of the following circumstances, the Executive shall be entitled to the
following compensation and benefits.
 
 
3

--------------------------------------------------------------------------------

 
 
3.1.1.                      If the Executive's employment with the Company shall
be terminated (i) by the Company for Cause or Disability, (ii) by reason of the
Executive's death, or (iii) by the Executive, other than any Involuntary
Termination, the Company shall pay to the Executive all Accrued Compensation.
 
3.1.2.                      If the Company terminates Executive without Cause
and otherwise for any reason other than death or Disability, including, without
limitation, any Involuntary Termination, then Executive shall be entitled to
receive immediately in a lump sum as severance upon such termination, (a) all
Accrued Compensation, (b) aggregate compensation equal to one (1) times
Executive's annual compensation at the rate in effect immediately prior to the
Change in Control and (c) for certain lost benefits, an amount equal to 10% of
the Executive's base salary at the rate in effect immediately prior to the
Change in Control. For purposes of determining compensation which is not fixed
(such as a bonus), the annual amount of such unfixed compensation shall be
deemed to be equal to the average of such compensation over the three year
period immediately prior to the termination.
 
3.1.3.                      In the event of such termination pursuant to Section
3.1.2, (A) all rights of Executive pursuant to awards of share grants or options
granted by the Company shall be deemed to have vested and shall be released from
all conditions and restrictions, except for restrictions on transfer pursuant to
the Securities Act of 1933, as amended, and (B) the Executive shall be deemed to
be credited with service with the Company for such remaining Term for the
purposes of the Company's benefit plans; (C) the Executive shall be deemed to
have retired from the Company and shall be entitled as of the termination date,
or at such later time as he may elect to commence receiving the total combined
qualified and non-qualified retirement benefit to which he is entitled
hereunder, or Executive's total non-qualified retirement benefit hereunder if
under the terms of the Company's qualified retirement plan for salaried
employees he is not entitled to a qualified benefit, and (D) if any provision of
this Section 3.1.2 cannot, in whole or in part, be implemented and carried out
under the terms of the applicable compensation, benefit, or other plan or
arrangement of the Company because the Executive has ceased  to be an actual
employee of the Company, because the Executive has insufficient or reduced
credited service based upon Executive's actual employment by the Company,
because the plan or arrangement has been terminated or amended after the
effective date of this Agreement, or because of any other reason, the Company
itself shall pay or otherwise provide the equivalent of such rights, benefits
and credits for such benefits to Executive, Executive's dependents,
beneficiaries and estate. Subject to applicable legal limits to the contrary,
including, without limitation, limits applicable to incentive stock options
under the Code, in the event of termination pursuant to Section 3.1.2, Executive
shall have one (1) year from the date of such termination to exercise any
outstanding stock options.
 
3.2.           No Mitigation.  The payments hereunder are not subject to
mitigation in the event Executive receives compensation and is no longer
actively employed.
 
3.3.           The severance pay and benefits provided for in this Section 3
shall be in lieu of any other severance or termination pay to which the
Executive may be entitled under any Company severance or termination plan,
program, practice or arrangement.
 
 
4

--------------------------------------------------------------------------------

 
 
4.             Excess Parachute Payments.
 
4.1.           It is the intention of the parties hereto that the severance
payments and other compensation provided for herein are reasonable compensation
for Executive's services to the Company and shall not constitute "excess
parachute payments" within the meaning of Section 280G of the Code and any
regulations thereunder. In the event that the Company's independent accountants
acting as auditors for the Company on the date of a Change in Control determine
that the payments provided for herein constitute "excess parachute payments,"
then the compensation payable hereunder shall be reduced to the point that such
compensation shall not qualify as "excess parachute payments."
 
4.2.           To the extent that payments under Section 3 cause a "parachute
payment," as defined in Section 280G(b)(2) of the Code, the Company shall
indemnify Executive and hold Executive harmless against all claims, losses,
damages, penalties, expenses, and excise taxes relating thereto. To effect this
indemnification, the Company shall pay Executive an additional amount that is
sufficient to pay any excise tax imposed by Section 4999 of the Code on the
payments and benefits to which Executive is entitled without the additional
amount plus any penalties or interest imposed by the Internal Revenue Service in
regard to such amounts, plus another additional amount sufficient to pay all the
excise and income taxes on the additional amounts. The determination of any
additional amount that must be paid under this section at any time shall be made
in good faith by the independent auditors then employed by the Company.
 
5.             Assignment. The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills of Executive, and
agree that this Agreement may not be assigned or transferred by Executive, in
whole or in part, without the prior written consent of Company.
 
6.             Notices. All notices, requests, demands, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or seven days after mailing if mailed, first class,
certified mail postage prepaid:
 

To the Company:     Span-America Medical Systems, Inc.                
 Attn:                 To Executive:                     

 
Any party may change the address to which notices, requests, demands, and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
 
7.             Provisions Severable. If any provision or covenant, or any part
thereof, of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.
 
8.             Entire Agreement. This Agreement, together with any agreement
with respect to Executive's employment with the Company, forms the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangement, oral or written, between the parties hereto
with respect to the subject matter hereof.  In the event of any conflict between
this Agreement and any other agreement with respect to any termination of
Executive's employment with the Company, the provisions of this Agreement shall
control.
 
 
5

--------------------------------------------------------------------------------

 
 
9.             Not an Employment Agreement.  This Agreement is not intended to
be and shall not be construed to be an employment agreement between the Company
and Executive.  It is not intended to and shall not be construed to create,
modify, or otherwise affect the current or future terms of Executive's
employment by the Company except as expressly provided in Section 8.
 
10.           Non-Compete Cancellation. If the Executive is entitled to the
payments and benefits described in 3.1.2, then any agreement by the Executive
not to compete with the Company or its affiliates after the Executive's
termination date shall be null and void and any such agreement shall be deemed
to be amended accordingly.
 
11.           Executive's Expenses.  The Company shall pay or reimburse the
Executive for all costs, including reasonable attorney's, accountants' and
actuary's fees and expenses, incurred by the Executive (i) to confirm the
Executive's rights to and amounts of payments hereunder, (ii) to contest or
dispute any termination of the Executive's employment following a Change in
Control or seek to obtain or enforce any right or benefit provided by this
Agreement in litigation or arbitration, or (iii) in connection with any audit by
a taxing authority related to any payment or benefit hereunder, or any
subsequent contest or litigation relating to the tax treatment of such payment
or benefit.  Upon demand therefor, the Company shall advance to the Executive
any amount as to which the Executive reasonably believes he or she will be
entitled pursuant to this Section 11 for costs that the Executive has incurred
or will incur during the ninety (90) days following such demand.
 
12.           Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by the parties hereto.
 
13.           Governing Law. The validity and effect of this agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of South Carolina.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

  SPAN-AMERICA MEDICAL SYSTEMS, INC.            
 
By:
 /s/ James D. Ferguson
    Name:  James D. Ferguson     Title:    President and Chief Executive Officer
       

 

  EXECUTIVE      
 
     
    Marie Sitter
   
Name:  Marie Sitter
       

 
 
7

--------------------------------------------------------------------------------

 